           Case 1:18-cv-00444-RP Document 255 Filed 01/18/21 Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

MWK RECRUITING, INC.

               Plaintiff,

      v.

EVAN P. JOWERS,                                  Civil Action No. 1:18-cv-00444
               Defendant.


EVAN P. JOWERS

               Counterclaimant,

      v.

MWK RECRUITING, INC., ROBERT
E. KINNEY, RECRUITING
PARTNERS GP, INC., KINNEY
RECRUITING LLC, COUNSEL
UNLIMITED LLC, and KINNEY
RECRUITING LIMITED

               Counter-defendants.


  PLAINTIFF/COUNTERDEFENDANTS’ RESPONSE TO EVAN P. JOWERS’S
  RENEWED MOTION TO DISQUALIFY ROBERT E. KINNEY AS COUNSEL
            FOR PLAINTIFF AND COUNTER-DEFENDANTS

      The Kinney Entities respectfully respond to Jowers’s renewed motion to

disqualify Robert E. Kinney (“Kinney”). Jowers seeks, again, to immediately disqualify

Kinney from appearing as counsel for any of the Kinney Entities (presumably including

even on behalf of himself), and to forbid Kinney’s participation even in pretrial matters.

Disqualification   remains   inappropriate.   Especially   considering   Judge   Austin’s

December 18 order requiring Jowers to redesignate documents he had over-designated
         Case 1:18-cv-00444-RP Document 255 Filed 01/18/21 Page 2 of 9




under the protective order, with which Jowers has not yet complied, the request

appears to be tactical. Dkt. 236, at 8. As the Court previously determined, whether

Kinney should be entitled to act as trial counsel is matter that should be considered

again at the final pretrial conference. Dkt. 110, at 5.

                                      ARGUMENT

       Nothing Jowers puts forward now changes the analysis the Court used in

October 2019 to deny his first request. The Court held that it “cannot declare with

absolute certainty…that Kinney possesses exclusive knowledge of the various matters

at issue.” Dkt. 110, at 5. This is still true. Jowers makes only two points regarding

necessity of Kinney’s testimony (neither of which indicates that Kinney is the exclusive

source for that testimony). First, he says that Kinney has said he is the only person who

drafted the contracts at issue in this case and, second, he says that Kinney has said he

will serve as the 30(b)(6) witness for each of the Kinney entities. Beyond these two

points, neither of which show that Kinney is the exclusive witness to any disputed fact,

Jowers simply argues, without authority, that Kinney has “blurred the lines” between

counsel and client sufficiently to justify his disqualification. This part of Jowers’s

argument does not even address the relevant test and should therefore be ignored.

   A. Contract interpretation is a matter for the Court and Jowers was a
      second witness to the signing and negotiation of the contracts to which
      he is a party.

       Jowers first argues that “Kinney’s exclusive knowledge of the drafting” of the

agreements at issue in this lawsuit is enough to show Kinney is a necessary witness.

Dkt. 254, at 4. But the drafting and negotiation of the contracts is not an issue before

the Court as factfinder, and it likely never will be. Interpretation of unambiguous

contracts is a matter of law for the Court, not a matter of factual dispute. Texas, v.

RESPONSE TO RENEWED MOTION TO DISQUALIFY ROBERT E. KINNEY AS COUNSEL FOR
PLAINTIFF AND COUNTER-DEFENDANTS — Page 1
             Case 1:18-cv-00444-RP Document 255 Filed 01/18/21 Page 3 of 9




American Tobacco Co., 463 F.3d 399, 406 (5th Cir. 2006) (applying Texas law). Both

sides acknowledge the contracts exist and were signed by both parties. Assuming,

arguendo, that “the drafting” of the agreements remains an issue at trial, Jowers also

was present when the agreements were negotiated, making him a second witness for

any disputed fact about those events. 1 Thus, Kinney is not a witness with “exclusive

knowledge” of a matter likely to be before the Court and therefore should not be

disqualified on this basis.

      B. Serving as a company’s 30(b)(6) witness does not make Kinney a
         necessary witness at trial with exclusive knowledge of anything.

          Jowers next points to the fact that Kinney has said that he intends to serve as

the 30(b)(6) witness for the Kinney entities. In his first attempt at disqualifying

Kinney, Jowers took the opposite approach. There, Jowers said that he faced prejudice

if the Court did not disqualify Kinney because the Kinney Entities might try to

“prevent Kinney from testifying as their Rule 30(b)(6) deponent on account of his role as

counsel.” Dkt. 100, at 10. Now that the Kinney Entities have said they will present

Kinney as their 30(b)(6) witness, Jowers says that the choice somehow makes Kinney

“necessary” at the trial of the case. Dkt. 254, at 8. It is difficult to understand why

Jowers would try this argument both ways, because neither approach is apposite.

Jowers does not attempt to show what specific testimony from the Kinney Entities’

30(b)(6) witness will be “exclusive testimony” of Kinney for which there is no second

witness. And Jowers cites no authority for the concept that the choice of 30(b)(6)


1
    To the extent that Jowers seeks to argue that he had no role in negotiating the agreements to which
    he was a party, the Court has already found that they were negotiated by him, or that he had the
    opportunity to do so. Dkt. 196, at 6 (“the fact that Jowers ‘was not an active attorney at the time,’
    does not mean that he did not have the benefit of his prior legal training and experience.”).


RESPONSE TO RENEWED MOTION TO DISQUALIFY ROBERT E. KINNEY AS COUNSEL FOR
PLAINTIFF AND COUNTER-DEFENDANTS — Page 2
         Case 1:18-cv-00444-RP Document 255 Filed 01/18/21 Page 4 of 9




witness makes a difference either way. Indeed, in the rare instance where litigants

have made the argument Jowers makes now, it appears that the argument has failed.

See, e.g., Natural Resources Defense Council v. Co. of Dickson, No. 3:08-0229, at *6-7

(M.D. Tenn. Dec. 20, 2010) (“Defendants in their filing have failed to identify any

specific fact or opinion with respect to which Ms. Kyle [the 30(b)(6) witness and counsel]

is likely to be a necessary witness at trial. On this record, the undersigned Magistrate

Judge finds that defendants have failed to demonstrate any basis for disqualifying Ms.

Kyle as counsel for NRDC at trial.”). The result should be no different here, especially

before the Kinney Entities’ 30(b)(6) witness has even been presented for deposition.

   C. Jowers cites no authority for accelerating this determination instead of
      deciding at the final pretrial conference.

      Jowers seeks an immediate disqualification of Kinney despite having no answer

to the Court’s observation in its prior order on disqualification that Boettcher v. N. Tr.,

N.A., is controverted by “contrary and compelling authority from the Boettcher court’s

jurisdiction…that allows necessary-witness attorneys to perform ‘behind the scenes’

roles and testify at bench trials.” Dkt. 110, at 6 (citing Landmark Graphics Corp., a

subsidiary of Halliburton Co. v. Seismic Micro Tech., Inc., No. CIVA H-06-1790, 2007

WL 735007, at *7 (S.D. Tex. Jan. 31, 2007)). Boettcher dealt with a conflict situation in

which a very specific set of fact questions were before the Court related to oral

conversations between a decedent’s estate planning attorney and a trust company

shortly before the client’s death. Not once in his renewed motion does Jowers even

attempt to distinguish Landmark to establish that Kinney should be disqualified from

serving as trial counsel as well as from performing “behind the scenes” work. Dkt. 110,

at 7. As the Court previously signaled, even if Kinney’s status as “necessary” were


RESPONSE TO RENEWED MOTION TO DISQUALIFY ROBERT E. KINNEY AS COUNSEL FOR
PLAINTIFF AND COUNTER-DEFENDANTS — Page 3
         Case 1:18-cv-00444-RP Document 255 Filed 01/18/21 Page 5 of 9




established, determining whether Kinney can serve as trial counsel would be the next

stage of the analysis. Dkt. 110, at 7. Since Jowers last attempted to have Kinney

disqualified, the Court has ruled that trial will be before the Court. Dkt. 196. With a

bench trial, disqualification of Kinney as trial counsel, let alone for pretrial purposes,

would not be necessary even if Kinney were a necessary witness.

   D. “Intimate involvement” with the witnesses in this case, even if present,
      is not enough to warrant disqualification of counsel.

      Jowers next seeks to make the point, again resting on (mis-) interpretation of

Boettcher, that Kinney’s “intimate involvement” with witnesses and facts (even ones

that are wholly irrelevant to this case, for which there would be multiple witnesses)

warrants his immediate disqualification. In doing so, Jowers appears to base his

argument loosely on the “public suspicion” rationale detailed in Boettcher, and he turns

away completely from the factors in the test enunciated by the Fifth Circuit. Dkt. 254,

at 9-12. As the Court has already observed, “the Fifth Circuit previously discounted the

importance of the public suspicion rationale generally, noting that it can cut both ways:

‘preservation of a popular faith in the judicial system is a primary consideration,’ but

‘[w]hen, for purely strategic purposes, opposing counsel raises the question of

disqualification, and subsequently prevails, public confidence in the integrity of the

legal system is proportionately diminished.’” Dkt. 110, at 6 (citing F.D.I.C. v. U.S. Fire

Ins. Co., 50 F.3d 1304, 1316 (5th Cir. 1995)). Even assuming, arguendo, that there were

“abuses” during depositions resulting from counsel’s dual role, Jowers would have other

remedies aside from disqualifying opposing counsel. For example, to the extent that the

questioning of a witness is overly burdensome or harassing, the witness can terminate

the deposition and seek a protective order. There is no authority for the concept that


RESPONSE TO RENEWED MOTION TO DISQUALIFY ROBERT E. KINNEY AS COUNSEL FOR
PLAINTIFF AND COUNTER-DEFENDANTS — Page 4
         Case 1:18-cv-00444-RP Document 255 Filed 01/18/21 Page 6 of 9




the remedy would be disqualification of opposing counsel. Therefore, the points made in

Jowers’s brief on pages 9-12 are largely irrelevant; nevertheless, Jowers raises

questions about Kinney’s behavior in the depositions of Peter Gutensohn, Renee

Sommers, and Alexis Lamb, so the Kinney Entities will address those questions briefly.

       In his deposition of Peter Gutensohn, which occurred December 9, 2020, Jowers’s

counsel spent significant time developing testimony from Mr. Gutensohn about how

Kinney had been an unfair and dishonest employer toward Mr. Gutensohn in the ten-

plus years Mr. Gutensohn worked for the Kinney Entities. REK Decl., at ¶3. On cross

examination, in addition to establishing that Mr. Gutensohn had prior felony

convictions and was currently on Jowers’s payroll, Kinney simply asked questions to

obtain Mr. Gutensohn’s admission that he had never been pursued for past draw

balances. Id. at ¶4. Jowers now asserts that these questions amounted to a threat by

Mr. Kinney to sue Mr. Gutensohn for those draw balances. To the contrary, the cross

examination established that Mr. Gutensohn did not recall any threats to seek recovery

of the past draws. Dkt. 254, at 10 (“You told me flat out you considered it uncons—

uncollectible and we’re [sic] not going to pursue it.”). No threats were made at the

deposition, nor have any threats to sue Mr. Gutensohn for back draws ever been made

by the Kinney Entities against Mr. Gutensohn. REK Decl., at ¶5. Even if Mr.

Gutensohn were under threat of suit, which he is not, this would not be a basis for

disqualification of counsel.

       Along the same vein, Jowers next asserts that Kinney’s role representing the

Kinney Entities’ accountant, Renee Sommers, in her Rule 45 deposition, constituted

abuse of his position as counsel. Dkt. 254, at 11. Jowers seems to assert that Kinney



RESPONSE TO RENEWED MOTION TO DISQUALIFY ROBERT E. KINNEY AS COUNSEL FOR
PLAINTIFF AND COUNTER-DEFENDANTS — Page 5
            Case 1:18-cv-00444-RP Document 255 Filed 01/18/21 Page 7 of 9




should not have been permitted to instruct Ms. Sommers to assert her privilege not to

reveal attorney-client communications. In the example Jowers cites, Mr. Tauler asks

Ms. Sommers about what she had been told by her attorney, Kinney, who then objects

based on privilege. “Generally, ‘disclosure of any significant portion of a confidential

communication waives the privilege as to the whole.’” Grigson v. Farmers Grp., Inc.,

1:17-CV-00088-LY, at *4 (W.D. Tex. Aug. 12, 2019) (citing Nguyen v. Excel Corp., 197

F.3d 200, 208 (5th Cir. 1999). Considering the danger of waiver of privilege had Kinney

permitted Ms. Sommers to answer questions about what her attorney had told her, any

other attorney for Ms. Sommers would presumably also have also instructed Ms.

Sommers not to answer a question like the one Jowers cites. Moreover, as Kinney told

Mr. Tauler at the deposition, if Jowers believes that the assertions of attorney-client

privilege by Ms. Sommers at her deposition was improper, then the remedy for that

would be a motion to compel the testimony in question. Dkt. 254, at 60, lines 24-25.

Two months after that deposition, Jowers has not filed such a motion.          2



          Finally, Jowers asserts that Kinney should be disqualified because questions

asked of Alexis Lamb, who was deposed December 16, “were designed to leverage

[Kinney’s] unique position,” and because those questions and any other efforts made on

behalf of the Kinney Entities by Kinney have been “designed…to cause discomfort.”

Motion, Dkt. 254, at 12. Again, even if this were true, it would not be sufficient to

warrant disqualification of Kinney as counsel. As to the substance of the allegations,


2
    The Court has already ruled that the efforts Jowers made to compel Ms. Sommers to produce the
    same documents he had already obtained from MWK were “abusive, and unwarranted.” Dkt. 236,
    at 14. Since the questions Mr. Tauler was asking at the time Kinney objected were related to
    identifying and obtaining production from Ms. Sommers of those same documents, any such
    motion to compel would presumably have been denied.


RESPONSE TO RENEWED MOTION TO DISQUALIFY ROBERT E. KINNEY AS COUNSEL FOR
PLAINTIFF AND COUNTER-DEFENDANTS — Page 6
         Case 1:18-cv-00444-RP Document 255 Filed 01/18/21 Page 8 of 9




Ms. Lamb testified that she is a partner of Legis Ventures (HK) Company Limited, and

that her monthly salary is paid by Jowers. REK Decl., at ¶6. As to her specific

“discomfort,” Jowers alleges the deposition was too long at six hours and certain

questions of Ms. Lamb were humiliating to her. Regarding the deposition length, this

was largely because Jowers’s counsel made the first 4 hours of the deposition period

difficult, necessitating a hearing before the Court to stop his improper objections. Dkt.

235. Regarding any humiliation Ms. Lamb allegedly felt about being cross-examined,

Ms. Lamb was making allegations that she had felt harassed or objectified by Kinney’s

comments to her approximately a decade prior while working for Kinney Recruiting

Limited. REK Decl., at ¶6. On cross examination, it was clear that Ms. Lamb had never

told anyone about these allegations at the time the events allegedly occurred, not even

her own mother. Id. This was normal cross examination of a witness about her

allegations. If Ms. Lamb or her counsel had disagreed, they could have sought a

protective order. This is not a basis to seek disqualification of opposing counsel.

                                     CONCLUSION

       Jowers has made clear that he does not like the fact that Kinney is able to

provide the Kinney Entities with some of the legal services needed to prosecute this

case, even before trial, while Jowers must exclusively leave the legal work to outside

counsel. Dkt. 246, at 23 (“…[Kinney] would represent himself and not pay legal fees,

and I would be bankrupted by legal fees…”). The renewed motion lacks anything new

that would show that Kinney is a necessary witness with exclusive knowledge of

matters in dispute. The Court should deny the renewed motion again, holding that

Kinney may appear for pretrial matters and that a determination regarding



RESPONSE TO RENEWED MOTION TO DISQUALIFY ROBERT E. KINNEY AS COUNSEL FOR
PLAINTIFF AND COUNTER-DEFENDANTS — Page 7
         Case 1:18-cv-00444-RP Document 255 Filed 01/18/21 Page 9 of 9




appearance at trial will be made at the pretrial conference. To the extent that the Court

should disagree and is inclined to grant Jowers the relief he seeks, in whole or part, the

Kinney Entities request that the Court explicitly designate Kinney as a Qualified

Person under the protective order to see AEO-designated material so that Jowers will

not be able to obstruct review of documents he is presently redesignating by Kinney.

       Dated: January 18, 2021                  Respectfully Submitted

                                                /s/ Robert E. Kinney
                                                Robert E. Kinney
                                                Texas State Bar No. 00796888
                                                Robert@KinneyRecruiting.com

                                                Robert E. Kinney
                                                824 West 10th Street, Suite 200
                                                Austin, Texas 78701
                                                Tel: (512) 636-1395

                                                Raymond W. Mort, III
                                                Texas State Bar No. 00791308
                                                raymort@austinlaw.com

                                                THE MORT LAW FIRM, PLLC
                                                100 Congress Ave, Suite 2000
                                                Austin, Texas 78701
                                                Tel/Fax: (512) 865-7950

                                                ATTORNEYS FOR PLAINTIFF AND
                                                COUNTER-DEFENDANTS




RESPONSE TO RENEWED MOTION TO DISQUALIFY ROBERT E. KINNEY AS COUNSEL FOR
PLAINTIFF AND COUNTER-DEFENDANTS — Page 8
